Opinion issued May 22, 2008







 
 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00321-CR
____________

JOSE VILLEGAS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from County Criminal Court at Law No. 12
Harris County, Texas
Trial Court Cause No. 1495033



MEMORANDUM  OPINION
 On May 6, 2008, appellant motion to dismiss the above-referenced appeal was
filed with the Clerk of this Court. (1)  The motion complies with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    Appellant first filed his motion to withdraw his notice of appeal on April 23, 2008, with
the Harris County District Clerk's Office.